UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21582 Madison / Claymore Covered Call & Equity Strategy Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) J. Thomas Futrell Madison / Claymore Covered Call & Equity Strategy Fund 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code: (630) 505-3700 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010 - June 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.claymore.com/mcn your road to the LATEST, most up-to-date INFORMATION about the Madison/Claymore Covered Call & Equity Strategy Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.claymore.com/mcn, you will find: · Daily, weekly and monthly data on share prices, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Madison Asset Management and Claymore are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more way we are working to keep you better informed about your investment in the Fund. 2| Semiannual Report| June 30, 2010 MCN | Madison/Claymore Covered Call & Equity Strategy Fund Dear Shareholder | We thank you for your investment in the Madison/Claymore Covered Call & Equity Strategy Fund (the “Fund”).This report covers the Fund’s performance for the six-month period ended June 30, 2010. The Fund’s primary investment objective is to provide a high level of current income and current gains, with a secondary objective of long-term capital appreciation.The Fund pursues its investment objectives by investing in a portfolio consisting primarily of high-quality, large-capitalization common stocks that are, in the view of the Fund’s investment manager, selling at a reasonable price in relation to their long-term earnings growth rates. On an ongoing and consistent basis, the Fund sells covered call options to seek to generate a reasonably steady return from option premiums.There can be no assurance that the Fund will achieve its investment objectives. The Fund’s Board of Trustees recently approved a revision to the Fund’s previously effective non-fundamental policy that the Fund may invest no more than 2% of the Fund's total assets, at time of purchase, in any one common stock if the Fund has sold (written) both put and call options on such common stock and that the combination of the value of the long position plus the stock represented by the put at the time the put is sold shall not exceed 4% of the Fund’s total assets. Under normal market conditions, the Fund allocates at least 80% of its total assets to an integrated investment strategy pursuant to which the Fund invests in a portfolio of equity securities and writes (sells) covered call options on a portion of the equity securities held in the Fund’s portfolio; pending investment in equity securities or as covered call options, the assets of the Fund allocated to its integrated investment strategy are held in cash or cash equivalents.The Fund invests, under normal market conditions, at least 65% of its investments in equity securities in common stocks of large capitalization issuers that meet the Fund’s selection criteria. Claymore Advisors, LLC (the “Adviser”) is the investment adviser to the Fund. Claymore entities provided supervision, management or servicing on approximately $15.3 billion in assets as of June 30, 2010. Madison Asset Management, LLC (the “Investment Manager”), a subsidiary of Madison Investment Advisors, Inc. (collectively “Madison”), is the Fund’s investment manager. Founded in 1974, Madison is an independently owned firm that, with its affiliates, manages individual, corporate, pension, insurance, endowment, and mutual fund assets.As of June 30, 2010, Madison, together with its affiliates, supervised approximately $15 billion in assets. On October 15, 2009, Guggenheim Partners, LLC, a global diversified financial services firm, and Claymore Group Inc. (“Claymore”), the parent company of the Adviser, announced the completion of a previously announced merger.As a result of the transaction, Claymore and its associated entities, including Claymore Securities, Inc., Claymore Advisors, LLC and Claymore Investments, Inc. (in Canada), are now indirect wholly-owned subsidiaries of Guggenheim Partners LLC, a global diversified financial services firm with more than $100 billion in assets under supervision. On February 4, 2010, the Fund announced that it had entered into a new investment advisory agreement with the Adviser and a new investment sub-advisory agreement with the Adviser Semiannual Report | June 30, 2010 | 3 MCN | Madison/Claymore Covered Call & Equity Strategy Fund | Dear Shareholder continued and the Investment Manager upon receiving the necessary shareholder approval.These new agreements were necessary because the former agreements were automatically terminated upon the merger of Claymore with Guggenheim Partners LLC. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six months ended June 30, 2010, the Fund provided a total return based on market price of -8.36% and a total return based on NAV of -6.27%.As of June 30, 2010, the Fund’s market price of $7.82 per share represented a discount of 9.91% to its NAV of $8.68 per share. Past performance does not guarantee future results.The market price of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. The Fund paid quarterly distributions of $0.18 on February 26 and May 28, 2010.The most recent dividend represents an annualized distribution rate of 9.21% based on the Fund’s closing market price of $7.82 on June 30, 2010. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 25 of the Fund’s semiannual report.When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share.The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of the report, which begins on page 5.You will find information about Madison’s investment philosophy and discipline, its views on the market environment and how it structured the Fund’s portfolio based on its views. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.claymore.com/mcn. Sincerely, J. Thomas Futrell Chief Executive Officer Madison/Claymore Covered Call & Equity Strategy Fund 4| Semiannual Report| June 30, 2010 MCN| Madison/Claymore Covered Call & Equity Strategy Fund Questions & Answers | Madison Asset Management, LLC (“MAM”) is pleased to address the progress of the Madison/Claymore Covered Call & Equity Strategy Fund (the “Fund” or “MCN”) for the six months ended June 30, 2010. Introduced in July of 2004, the Fund continues to pursue its objectives by investing in high-quality, large-capitalization common stocks that are, in the opinion of the MAM investment professionals, selling at a reasonable price with respect to their long-term earnings growth rates.The Fund’s option-writing strategy seeks to provide a consistent income from option premiums which are expected to help achieve the goal of providing a high level of current income and current gains with a secondary objective of long-term capital appreciation. Madison Asset Management, LLC, a subsidiary of Madison Investment Advisors, Inc., together with its affiliates, manages approximately $15 billion in individual, corporate, pension, insurance, endowment, and mutual fund assets as of June 30, 2010. What happened in the market during the first half of 2010? The first half of the year, the market witnessed a dramatic shift in the stock market and investor senti-ment.Through the first quarter and early second quarter, U.S. stock markets continued the rally which began in March 2009. Growing economic and European sovereign debt concerns had little negative effect on investor sentiment as stock prices moved higher regardless of the growing underlying fundamental risks.As the second quarter progressed, it became increasingly clear that the sovereign debt crisis in Europe, and the correspondingly weaker euro, would begin to have a real-time detrimental impact on U.S. economic growth.At a minimum, U.S. exports to Europe would be notably curtailed. Meanwhile, the Gulf of Mexico Deepwater Horizon oil spill, which stemmed from a horrific drilling rig explosion on April 20, 2010, slowly began to be recognized for what it was and is—an environmental and economic catastrophe for the Gulf Coast region. Finally, later in the second quarter, various reports began to indicate that U.S. economic growth appeared to be cooling. Given the previously buoyant mood of equity investors, the markets responded quite negatively to these unfolding developments, with the S&P 500 declining approximately 15% from the April highs and ending the first six months of the year with a negative return of -6.65%. As the market shifted, sector leadership also shifted as economically sensitive and cyclical sectors such as Technology and Consumer Discretionary ceded leadership to more defensive sectors such as Consumer Staples, Utilities and Health Care.As the market correction gathered steam in May and June, correlation between stocks increased as a general movement away from equities impacted all areas of the market.This made it more challenging to add value through stock selection as there was very little differentiation between high/low quality stocks and growth/value stocks.As the overall market stabilizes in coming months, we would expect investors to gravitate toward higher quality companies with strong fundamental attributes.This trend would be beneficial for the Fund. With the market’s change in direction came an increase in volatility as investors ran for the sideline in the later part of the second quarter.The CBOEVolatility Index (“VIX”), a key measure of market volatility, soared from a level of near 15 in early April to 45 by mid-May before settling just below 25 at the end of June.This increase in volatility has led to rising option premiums, improving the Fund’s ability to maintain a high income level and provide some downside protection. How did the Fund perform given the marketplace conditions during the first six months of 2010? Given the diverse and difficult market conditions during the first half of 2010, MAM is pleased to report that the Fund performed well relative to the overall market. For the six months ending June 30, 2010, the Fund’s total return based upon net asset value (NAV) was -6.27% which was slightly ahead of the fall in the S&P 500 of -6.65% and well ahead of the CBOE S&P BuyWrite Index (BXM) which declined -9.29%.The Fund’s total return based upon market price was -8.36% as the discount to NAV widened somewhat in response to the market correction that began in late April. Semiannual Report | June 30, 2010 | 5 MCN| Madison/Claymore Covered Call & Equity Strategy Fund | Questions&Answers continued During the early months of the year the Fund lagged the S&P 500 Index, which is typical of a covered call strategy in a strong upward-trending market.This was exacerbated by a growing cash position which resulted from numerous option assignments, primarily in January.With the market appearing extended following such a strong year-long rally, the Fund did not immediately reinvest the larger than normal cash position, opting to wait for a more attractive entry point.The larger cash position was the primary drag on performance early in the year as the market continued to trend higher through late April.An opportunity to reinvest presented itself in May and June as the market corrected and the cash position was worked lower by purchasing high-quality companies at significantly more attractive prices than earlier in the period. During the market correction, the Fund’s performance relative to the S&P 500 Index improved dramatically and ended the six-month period on a similar footing as the market.The opportune reinvestment of cash was partially offset by the stronger relative performance of defensive sectors as the market corrected.These defensive sectors such as Consumer Staples, Utilities and Telecom are under-represented in the Fund due primarily to the relative unattractiveness of option premiums in these areas.As cash was redeployed later in the period, call writing accelerated and the Fund benefitted from higher market volatility and correspondingly higher option premiums. Describe the Fund’s portfolio equity and option structure: As of June 30, 2010, the Fund held 50 equity securities and unexpired covered call options had been written against 57% of the Fund’s stock holdings. During the six-month period, the Fund generated premiums of $7.4 million from its covered call writing activities. It is the strategy of the Fund to write “out-of-the-money” call options, and as of June 30, 94% of the Fund’s call options (72 of 77 different options) remained out-of-the-money. (Out-of-the-money means the stock price is below the strike price at which the shares could be called away by the option holder.) The number of out-of-the-money options increased from the beginning of the year as the market correction held many share prices below their corresponding option strike prices. As the market begins to improve, the Fund’s managers will increasingly look to cover a greater percentage of the portfolio in order to take advantage of higher call option premiums available since market volatility increased in late April. Which sectors are prevalent in the Fund? From a sector perspective, MCN’s largest exposure as of June 30, 2010 was to the Financials sector, followed by Health Care,Technology (and technology related), Consumer Discretionary and Energy.The Fund had a small weighting in the Materials and Industrials sectors and was absent the Consumer Staples, Telecommunication Services and Utilities sectors, which although defensive in nature, typically provide less attractive call writing opportunities. Discuss the Fund’s security and option selection process: The Fund is managed by two teams of investment professionals. MAM considers these teams as a “right hand” and “left hand” meaning they work together to make common stock and option decisions. Fundamental analysis is used to select solid companies with good growth prospects and attractive valuations. Then MAM seeks attractive call options to write on those stocks. It is the belief that this partnership of active management between the equity and option teams provides investors with an innovative, risk-moderated approach to equity investing.The Fund’s portfolio managers seek to invest in a portfolio of common stocks that have favorable “PEG” ratios (Price-Earnings ratio to Growth rate) as well as financial strength and industry leadership.As bottom-up investors, the focus of MAM is on the fundamental businesses of its companies.The stock selection philosophy strays away from the “beat the street” mentality, as it seeks companies that have sustainable competitive advantages, predictable cash flows, solid balance sheets and high-quality management teams. By concentrating on long-term prospects and circumventing the “instant gratification” school of thought, we believe the MAM investment professionals bring elements of consistency, stability and predictability to shareholders. 6| Semiannual Report| June 30, 2010 MCN | Madison/Claymore Covered Call & Equity Strategy Fund | Questions&Answers continued Once attractive and solid names have been selected for the Fund, the call writing strategy is employed.This procedure entails selling calls that are primarily out-of the-money, so the Fund can participate in some stock appreciation. By receiving option premiums, the Fund receives a high level of investment income and adds an element of downside protection. Call options may be written over a number of time periods and at differing strike prices in an effort to maximize the protective value to the strategy and spread income evenly throughout the year. What is the management’s outlook for the market and Fund in 2010? The MAM investment professionals describe the current economy as more of a soft patch than the beginning of a double-dip recession.Although leading economic indicators settled back somewhat and gave credence to a slowdown, MAM believes conditions are at an economically self-sustaining level and support this with evidence such as low interest rates, growth of the economy, corporate profits nearing record levels, strength of corporate balance sheets and increased availability of credit.All of these elements are polar opposites of 2008 (when the U.S. last entered a recession).With that backdrop, MAM feels a double-dip recession is unlikely; instead, its team is expecting the economy to flatten and experience slow growth. It could be argued that the equity markets have already made good progress over the past couple of months in adjusting and lowering longer-term expectations to much more realistic levels. MAM believes earnings growth will continue in the second half of the year, albeit at a more modest pace. Overall, this should be positive for equities. MAM also believes that volatility will remain elevated for many months to come as the market digests conflicting news on economic, earnings and global issues. Given this outlook, MAM investment professionals believe that a covered call strategy should remain a relatively attractive alternative for investors searching for a lower risk means of participating in the equity market. Index Definitions Indices are unmanaged, reflect no expenses and it is not possible to invest directly in an index. The S&P 500 Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The CBOEVolatility Index is widely known as theVIX Index.VIX is the ticker symbol for the Chicago Board Options Exchange (CBOE)Volatility Index, which shows the market’s expectation of 30-day volatility. It is constructed using the implied volatilities of a wide range of S&P 500 index options. This volatility is meant to be forward looking and is calculated from both calls and puts. The VIX is a widely used measure of market risk and is often referred to as the“investor fear gauge.” The CBOE S&P 500 BuyWrite Index (BXM) is a benchmark index designed to show the hypothetical performance of a portfolio that purchases all the constituents of the S&P 500 Index and then sells at-the-money (meaning same as purchase price) calls of one-month duration against those positions. MCN Risks and Other Considerations The views expressed in this report reflect those of the portfolio manager only through the report period as stated on the cover.These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind.The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objectives.The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Equity Risk: The value of the securities held by the Fund will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Risks Associated with Options on Securities: There are several risks associated with transactions in options on securities. For example, there are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline.The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. Semiannual Report | June 30, 2010 | 7 MCN | Madison/Claymore Covered Call & Equity Strategy Fund | Questions&Answers continued When the Fund writes covered put options, it bears the risk of loss if the value of the underlying stock declines below the exercise price. If the option is exercised, the Fund could incur a loss if it is required to purchase the stock underlying the put option at a price greater than the market price of the stock at the time of exercise. While the Fund’s potential gain in writing a covered put option is limited to the interest earned on the liquid assets securing the put option plus the premium received from the purchaser of the put option, the Fund risks a loss equal to the entire value of the stock. Foreign Investment Risk: Investing in non-U.S. issuers may involve unique risks such as currency, political, and economic risk, as well as less market liquidity, generally greater market volatility and less complete financial information than for U.S. issuers. Risks of Mid-Cap Companies: Mid-cap companies often are newer or less established companies than larger companies. Investments in mid-cap companies carry additional risks because earnings of these companies tend to be less predictable; they often have limited product lines, markets, distribution channels or financial resources; and the management of such companies may be dependent upon one or a few key people.The market movements of equity securities of mid-cap companies may be more abrupt or erratic than the market movements of equity securities of larger, more established companies or the stock market in general. Industry Concentration Risk: To the extent that the Fund makes substantial investments in a single industry, the Fund will be more susceptible to adverse economic or regulatory occurrences affecting those sectors. Fund Distribution Risk: In order to make regular quarterly distributions on its common shares, the Fund may have to sell a portion of its investment portfolio at a time when independent investment judgment may not dictate such action. In addition, the Fund’s ability to make distributions more frequently than annually from any net realized capital gains by the Fund is subject to the Fund obtaining exemptive relief from the Securities and Exchange Commission, which cannot be assured.To the extent the total quarterly distributions for a year exceed the Fund’s net investment company income and net realized capital gain for that year, the excess will generally constitute a return of the Fund’s capital to its common shareholders. Such return of capital distributions generally are tax-free up to the amount of a common shareholder’s tax basis in the common shares (generally, the amount paid for the common shares).In addition, such excess distributions will decrease the Fund’s total assets and may increase the Fund’s expense ratio. Financial Leverage: The Fund is authorized to utilize leverage through the issuance of preferred shares and/or the Fund may borrow or issue debt securities for financial leveraging purposes and for temporary purposes such as settlement of transactions. Although the use of any financial leverage by the Fund may create an opportunity for increased net income, gains and capital appreciation for the Common Shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with financial leverage proceeds are greater than the cost of financial leverage, the Fund’s return will be greater than if financial leverage had not been used. Conversely, if the income or gain from the securities purchased with such proceeds does not cover the cost of financial leverage, the return to the Fund will be less than if financial leverage had not been used. Financial leverage also increases the likelihood of greater volatility of net asset value and market price of and dividends on the Common Shares than a comparable portfolio without leverage. An investment in the Fund includes, but is not limited to, risks and considerations such as: Investment Risk, Not a Complete Investment Program, Equity Risk, Risks Associated with Options on Securities, Limitation on Option Writing Risk, Risks of Mid-Cap Companies, Income Risk, Foreign Securities Risk, Industry Concentration Risk, Derivatives Risk, Illiquid Securities Risk, Fund Distribution Risk, Market Discount Risk, Other Investment Companies, Financial Leverage Risk, Management Risk, Risks Related to Preferred Securities, Interest Rate Risk, Inflation Risk, Current Developments Risk and Anti-Takeover Provisions. Please see www.claymore.com/mcn for a more detailed discussion about Fund risks and considerations. 8| Semiannual Report| June 30, 2010 MCN | Madison/Claymore Covered Call & Equity Strategy Fund | Fund Summary | As of June 30, 2010 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/(Discount) to NAV -9.91% Net Assets ($000) Total Returns (Inception 7/28/04) Market NAV Six Month -8.36% -6.27% One Year 22.04% 11.56% Three Year - average annual -9.34% -7.65% Five Year - average annual -3.31% -1.33% Since Inception - average annual -1.15% 0.62% Returns for less than one year are not annualized. % of Long Term Sector Breakdown Investments Financials 24.8% Health Care 23.1% Technology 16.3% Consumer Discretionary 12.4% Energy 6.7% Consumer Services 6.3% Materials 2.5% Computers 2.3% Software 2.2% Exchange-Traded Funds 2.1% Industrial 0.8% Insurance 0.5% % of Long-Term Top Ten Holdings Investments Capital One Financial Corp. 4.6% eBay, Inc. 4.1% UnitedHealth Group, Inc. 4.1% Goldman Sachs Group, Inc. (The) 3.6% Google, Inc. - Class A 3.2% Cisco Systems, Inc. 3.2% Genzyme Corp. 3.1% Lowe’s Cos., Inc. 3.1% Biogen Idec, Inc. 3.1% Home Depot, Inc. 2.8% Sectors and holdings are subject to change daily. For more current information, please visit www.claymore.com/mcn. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Past performance does not guarantee future results. Semiannual Report | June 30, 2010 | 9 MCN| Madison/Claymore Covered Call & Equity Strategy Fund Portfolio of Investments | June 30, 2010 (unaudited) Number of Shares Description Value Long-Term Investments – 83.4% Common Stocks (a) – 81.6% Computers – 1.9% Dell, Inc. (b) $ 3,205,548 Consumer Discretionary – 10.4% American Eagle Outfitters, Inc. Best Buy Co., Inc. Home Depot, Inc. Lowe’s Cos., Inc. Target Corp. Williams-Sonoma, Inc. Consumer Services – 5.2% eBay, Inc. (b) Garmin, Ltd. (Switzerland) Intuit, Inc. (b) Energy – 5.6% Apache Corp. Exxon Mobil Corp. Schlumberger, Ltd. (Netherlands Antilles) Transocean, Ltd. (Switzerland) (b) Valero Energy Corp. Financials – 20.7% Affiliated Managers Group, Inc. (b) Bank of America Corp. Capital One Financial Corp. Citigroup, Inc. (b) Goldman Sachs Group, Inc. (The) Marshall & Ilsley Corp. Morgan Stanley State Street Corp. Synovus Financial Corp. Visa, Inc. - Class A Wells Fargo & Co. Number of Shares Description Value Health Care – 19.2% Biogen Idec, Inc. (b) $ 4,270,500 Celgene Corp. (b) Community Health Systems, Inc. (b) Genzyme Corp. (b) Gilead Sciences, Inc. (b) Mylan, Inc. (b) Pfizer, Inc. UnitedHealth Group, Inc. Zimmer Holdings, Inc. (b) Industrial – 0.7% United Parcel Services, Inc. - Class B Insurance – 0.4% MGIC Investment Corp. (b) Materials – 2.1% Freeport-McMoRan Copper & Gold, Inc. Software – 1.8% Symantec Corp. (b) Technology – 13.6% Adobe Systems, Inc. (b) Applied Materials, Inc. Cisco Systems, Inc. (b) EMC Corp. (b) Flextronics International Ltd. (Singapore) (b) Google, Inc. - Class A (b) QUALCOMM, Inc. Yahoo!, Inc. (b) Zebra Technologies Corp. - Class A (b) Total Common Stocks – 81.6% (Cost $230,330,245) Exchange-Traded Funds (a) – 1.8% Powershares QQQ SPDR S&P rust (Cost $3,155,801) Total Long-Term Investments – 83.4% (Cost $233,486,046) Short-Term Investments – 20.3% Money Market Funds – 17.9% AIM Liquid Assets Money Market Fund (Cost $29,940,637) See notes to financial statements. 10| Semiannual Report| June 30, 2010 MCN| Madison/Claymore Covered Call & Equity Strategy Fund| Portfolio of Investments (unaudited) continued Principal Amount Value U.S. Government (a) – 2.4% $ 4,000,000 U.S. Treasury Note (coupon 0.875%, maturity 2/28/11) (Cost $4,014,421) $ 4,016,096 Total Short-Term Investments – 20.3% (Cost $33,955,058) Total Investments – 103.7% (Cost $267,441,104) Liabilities in excess of Other Assets – (2.2%) (3,720,143 ) Total Value of Options Written – (1.5%) ) Net Assets – 100.0% $ 167,207,202 Contracts (100 shares Expiration Exercise per contract) Call Options Written (b) Month Price Value Adobe Systems, Inc. January 11 $ $ Adobe Systems, Inc. January 11 Adobe Systems, Inc. October 10 Affiliated Managers Group, Inc. January 11 American Eagle Outfitters, Inc. January 11 Apache Corp. January 11 Apache Corp. January 11 Apache Corp. October 10 Applied Materials, Inc. January 11 Applied Materials, Inc. January 11 Applied Materials, Inc. October 10 Best Buy Co., Inc. January 11 Best Buy Co., Inc. September 10 Best Buy Co., Inc. September 10 Biogen Idec, Inc. January 11 Biogen Idec, Inc. July 10 Capital One Financial Corp. January 11 Capital One Financial Corp. September 10 Celgene Corp. January 11 Cisco Systems, Inc. January 12 Cisco Systems, Inc. October 10 Cisco Systems, Inc. October 10 Cisco Systems, Inc. July 10 Community Health Systems, Inc. January 11 Dell, Inc. January 11 Dell, Inc. November 10 eBay, Inc. January 11 eBay, Inc. October 10 eBay, Inc. July 10 EMC Corp. October 10 Exxon Mobil Corp. August 10 Flextronics International Ltd. January 11 Garmin, Ltd. October 10 29 Garmin, Ltd. July 10 Genzyme Corp. October 10 Genzyme Corp. July 10 16 Gilead Sciences, Inc. January 11 Gilead Sciences, Inc. August 10 Goldman Sachs Group, Inc. (The) January 11 Google, Inc. January 11 Home Depot, Inc. January 11 Home Depot, Inc. August 10 Home Depot, Inc. August 10 Intuit, Inc. July 10 Lowe’s Cos., Inc. January 11 (a) All or a portion of these securities position represent cover (directly or through conversion rights) for outstanding options written. (b) Non-income producing security. See notes to financial statements. Semiannual Report | June 30, 2010 | 11 MCN| Madison/Claymore Covered Call & Equity Strategy Fund| Portfolio ofInvestments (unaudited) continued Contracts (100 shares Expiration Exercise per contract) Call Options Written (b) Month Price Value Lowe’s Cos., Inc. October 10 $ $ Lowe’s Cos., Inc. October 10 Lowe’s Cos., Inc. July 10 Morgan Stanley July 10 Morgan Stanley July 10 Mylan, Inc. October 10 Mylan, Inc. July 10 Mylan, Inc. July 10 Powershares QQQ January 11 QUALCOMM, Inc. January 11 QUALCOMM, Inc. October 10 Schlumberger, Ltd. November 10 SPDR S&P rust July 10 State Street Corp. August 10 Symantec Corp. July 10 Symantec Corp. July 10 Target Corp. July 10 Target Corp. July 10 Transocean, Ltd. January 11 United Parcel Services, Inc. July 10 UnitedHealth Group, Inc. September 10 Visa, Inc. January 11 Wells Fargo & Co. October 10 Wells Fargo & Co. July 10 Wells Fargo & Co. July 10 Williams-Sonoma, Inc. November 10 Williams-Sonoma, Inc. August 10 Yahoo!, Inc. January 11 Yahoo!, Inc. July 10 Zebra Technologies Corp. November 10 Zimmer Holdings, Inc. January 11 Total Value of Call Options Written (Premiums received $7,024,587) Put Options Written Goldman Sachs Group, Inc. (The) January 11 Total Value of Put Options Written (Premiums received $316,796) Total Options Written (Premiums received $7,341,383) $ (b) Non-income producing security. See notes to financial statements. 12| Semiannual Report| June 30, 2010 MCN| Madison/Claymore Covered Call & Equity Strategy Fund Statement of Assets and Liabilities | June 30, 2010 (unaudited) Assets Investments at value (cost $267,441,104) $ Cash Dividends and interest receivable Other assets Total assets Liabilities Options written, at value (premiums received of $7,341,383) Payables: Investments purchased Investment advisory fee Investment management fee Other affiliates Trustees’fees Accrued expenses and other liabilities Total liabilities Net Assets $ Composition of Net Assets Common stock, $.01 par value per share; unlimited number of shares authorized,19,268,423 shares issued and outstanding $ Additional paid-in capital Accumulated net realized loss on investments and options transactions ) Net unrealized depreciation on investments and options transactions ) Accumulated net investment loss ) Net Assets $ Net Asset Value (based on 19,268,423 common shares outstanding) $ See notes to financial statements. Semiannual Report | June 30, 2010 | 13 MCN | Madison/Claymore Covered Call & Equity Strategy Fund Statement of Operations | For the six months ended June 30, 2010 (unaudited) Investment Income Dividends $ Interest Total income $ Expenses Investment advisory fee Investment management fee Professional fees Trustees’fees and expenses Printing expenses Administrative fee Custodian fee Fund accounting Line of credit fees NYSE listing fee Transfer agent fee Insurance Other Total expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments and Options Net realized gain (loss) on: Investments ) Options Net change in unrealized appreciation (depreciation) on: Investments ) Options Net realized and unrealized loss on investments and options transactions ) Net Decrease in Net Assets Resulting from Operations $ ) See notes to financial statements. 14 | Semiannual Report| June 30, 2010 MCN | Madison/Claymore Covered Call & Equity Strategy Fund Statement of Changes in Net Assets | For the Six Months Ended For the June 30, 2010 Year Ended (unaudited) December 31, 2009 Increase (Decrease) in Net Assets Resulting from Operations Net investment loss $ ) $ ) Net realized loss on investments and options ) ) Net unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From and in excess of net investment income ) ) Return of capital – ) ) ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period (including distributions in excess of net investment income of ($7,535,713) and $0, respectively) $ $ See notes to financial statements. Semiannual Report | June 30, 2010 | 15 MCN | Madison/Claymore Covered Call & Equity Strategy Fund Financial Highlights | For the For the For the For the For the For the Six Months Ended Year Ended Year Ended Year Ended Year Ended Year Ended June 30, 2010 December 31, December 31, December 31, December 31, December 31, (unaudited) Net asset value, beginning of period $ Investment operations Net investment income (loss) (a) ) ) – ) Net realized and unrealized gain (loss) on investments and options ) ) ) Total from investment operations ) ) ) Distributions to Common Shareholders From and in excess of net investment income ) Return of capital – * – Total Distributions to Shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value -6.27
